DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
2.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-18 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1, 7 and 13, the following claimed limitations recite an abstract idea:  
during a first interaction with a user: receive a first speech from the user while the user is located in a first geographic area; determine a first user intent based on the first speech; provide a first paraphrase of the first speech based on the first user intent; and execute a respective task flow to accomplish the first user intent; during a second interaction with the user: receive a second speech from the user while the user is located in a second geographic, the second speech being substantially identical to the first speech; determine a second user intent based on the second speech, the second user intent being identical to the first user intent; determine that a location change from the first geographic area to the second geographic area is associated with a change in language or locale-specific vocabulary for at least one word or expression in the second speech; in response to said determination, provide a second paraphrase based on the second user intent, wherein the second paraphrase is different from the first paraphrase based on the change in language or vocabulary; and execute the respective task flow to accomplish the second user intent.

— 	Similarly, considering each of the dependent claims as a whole, the following limitations an abstract idea:   
the first geographic area and the second geographic area are both associated with a primary language of the user (per each of claims 2, 8 and 14); 
the change in locale-specific vocabulary includes use of a respective local slang in the second geographic area for the at least one word or expression in the second speech input, and wherein the second paraphrase utilizes the respective local slang (per each of claims 3, 9 and 15);
receiving user input to start a learning session regarding the respective local slang; and in response to receiving the user input, providing an explanation of the usage of the respective local slang (per each of claims 4, 10 and 16); 
the change in language includes use of a respective local accent in the second geographic area for the at least one word or expression in the second speech input, and wherein the second paraphrase utilizes the respective local accent (per each of claims 5, 11 and 17); 
receiving user input to start a learning session regarding the respective local accent provided in the second paraphrase; and in response to receiving the user input, providing one or more additional examples of the usage of the respective local accent in the second geographic area (per each of claims 6, 12 and 18);

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). 
For instance, the claims correspond to managing personal behavior, wherein a first paraphrase of a user’s first speech is provided based on the user’s intent, which is determined from the user’s speech received while the user is at a first geographic area, and thereby a task is executed to accomplish the user’s intent; and furthermore, based on a second speech received from the user while the user is at a second geographic area, a second user intent is determined and a second paraphrase is provided based on the second user intent, wherein the second paraphrase is different from the first paraphrase in language or vocabulary since the change in geographic area is associated with a change in language or locale-specific vocabulary for at least one word or expression in the second speech, and wherein a task is executed to accomplish the second user intent, etc.
  
The claims also correspond to an evaluation or a judgment process, under the group mental processes, wherein a user’s first intent is determined based on a first speech received from the user while the user is at a first geographic location, and thereby a first paraphrase of the first speech is determined or provided based on the first user intent, and a task flow is executed to accomplish the first user intent; and furthermore, the user’s second intent is determined based on a second speech received from the user while the user is at a second geographic location, wherein a change in language or locale-specific vocabulary for at least one word or expression in the second speech is also determined based on the location change from the first geographic area to the second geographic area; and thereby a second paraphrase is determined or provided based on the second user intent, and wherein a task flow is executed to accomplish the second user intent, etc.     
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, wherein an electronic device with basic computer component (a processor, a memory) is utilized to perform the recited functions  with respect to: receiving a first speech input from a user at a first geographic area; determining a first user intent based on the first speech input; providing a first paraphrase of the first speech input; executing a task flow; receiving a second speech input from the user at a second geographic area; determining a second user intent based on the second speech input; determining a location change is associated with a change in language or locale-specific vocabulary; providing, in response to the location change, a second paraphrase based on the second user intent; executing the task flow to accomplish the user’s second intent, etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. 
It is also worth noting, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the utilization of one or more commercially available conventional devices (a PDA, a tablet computer, a laptop computer, a smartphone, etc.), which communicate with one or more devices over a conventional communication network, such as the Internet (see [0105], [0106]); and thereby the device provides one or more outputs (e.g. audio and/or visual information, etc.) based on the analysis of one or more inputs received from the user; such as, inputs in the form of text, speech, etc. (see [0116]).
In addition, the utilization of the conventional computer technology to perform one or more tasks (e.g. providing audio and/or visual information) based on one or more inputs (e.g. textual and/or audio inputs, etc.) received from the user, including the process of providing—in response to a speech input received from the user—a textual and/or audio information based on one or more contextual data related to the user and/or the user’s environment, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2009/0006345: [0010], [0085] to [0088], etc.; see US 2007/0136222: [0028] lines 1-6, 0029], [0031] lines 1-12, [0032], [0033], [0060], etc.; see US 2003/0216919: [0002], [0019]; [0031]; also [0274], [0278] to [0282], etc.).
The observations above confirm that none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. Thus, current claims fail to amount to “significantly more” than an abstract idea. 









Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-18 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	However, the original disclosure lacks implementation of embodiment that is directed to the specific sequence of steps currently claimed (e.g. see claim 1). Instead, the specification appears to provide a general or broad description.  
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 1-18 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Each of claims 1, 7 and 13 recites the limitation, “the second geographic area”; however, there is insufficient antecedent basis for the above limitation. Furthermore, it is unclear whether the term “a second geographic”, as recited in each of the above claims, is intended to mean --a second geographic area--.
(b)	In addition, each of claims 1, 7 and 13 recites the limitation, “said determination”; however, it not necessarily clear which determination step is being implied since each of the above claims recite multiple determination steps.  
(c)	Each of claim 3, 9 and 15 recites, “the change in locale-specific vocabulary includes use of a respective local slang . . . the second paraphrase utilizes the respective local slang” (emphasis added).
However, it is unclear how each of the above claims is achieved when the second geographic area is associated with just a change in language. It is worth to note that none of the independent claims (claims 1, 7 and 13) necessarily requires a change in both (i) language and (ii) locale-specific vocabulary. Instead, only one of the alternatives is required (e.g. see the claim language, “to the second geographic area is associated with a change in language or locale-specific vocabulary”, emphasis added).  Accordingly,  each of claim 3, 4, 9, 10, 15 and 16 is ambiguous or indefinite when the second geographic area is associated with just a change in language. 
(d)	Each of claim 5, 11 and 17 recites, “the change in language includes use of a respective local accent . . . the second paraphrase utilizes the respective local accent” (emphasis added).
However, it is unclear how each of the above claims is achieved when the second geographic area is associated with just a change in locale-specific vocabulary. It is again worth to note that none of the independent claims (claims 1, 7 and 13) necessarily requires a change in both (i) language and (ii) locale-specific vocabulary. Instead, only one of the alternatives is required (e.g. see the claim language, “to the second geographic area is associated with a change in language or locale-specific vocabulary”, emphasis added).  
Accordingly,  each of claim 5, 6, 11, 12, 17 and 18 is ambiguous or indefinite when the second geographic area is associated with just a locale-specific vocabulary. 









5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 2, 8 and 14 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Each of claims 2, 8 and 14 depends from its respective independent claim; and each of claims recites, “wherein the first geographic area and the second geographic area are both associated with a primary language of the user”
	However, none of claims 2, 8 and 14 further limits its respective independent claim. Particularly, none of the above claims recites a further structural limitation, and or a further functional step. Instead, each of the above claims is directed merely to an assumption about two hypothetical geographic locations. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C.103(a) as being unpatentable over Horvitz 2007/0136222.
	Regarding each of claims 1, 7 and 13, Horvitz teaches the following claimed limitations: a system/method  comprising an electronic device, comprising: one or more processors; a memory (a non-transitory computer readable medium, per claim 13); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions which when executed, cause the electronic device to ([0004]: e.g. a portable computing device, such as a cell phone, is utilized to provide assistance to a user. It is understood that such device already incorporates basic components, including a processor and a memory or non-transitory computer readable medium; and wherein the memory stores instructions that the processor executes): during a first interaction with a user: receive a first speech input from the user while the user is located in a first geographic area; determine a first user intent based on the first speech input ([0048], [0049] lines 1-5, also see FIG 6, label “610”: e.g. the system incorporates a context component for determining the user’s intention based on input received from the user, such as a speech input received via a microphone; and wherein the system already includes a GPS to determine the location of the user) provide a first paraphrase of the first speech input based on the first user intent; and execute a respective task flow to accomplish the first user intent ([0051] to [0053]: e.g. the system incorporates a clarification component and a feedback component for facilitating human interaction; and thereby the system presents to the user one or more phrases—such as questions/answer—so that the user makes a selection to clarify his/her intent; and furthermore, the system presents a translation according to the user’s language, and/or images/video-clips related to the user’s selection. In this case, the translation process and/or the presentation of image/video-clips corresponds to the execution of a respective task flow to accomplish the user’s intent); during a second interaction with the user: receive a second speech input from the user while the user is located in a second geographic [area]; determine a second user intent based on the second speech input; determine that a location change from the first geographic area to the second geographic area is associated with a change in language or locale-specific vocabulary for at least one word or expression in the second speech input ([0063] lines 1-8; [0065]: e.g. the system already allows the user to interact with the system while the user is at different geographic locations; and wherein the system utilizes the GPS to identify the geographic location of the user. Accordingly, the system determines the user’s intention based on speech input received from the user; and wherein the system determines—via its GPS—the user’s current geographic location—such as, a geographic area where English and native American Navajo language is spoken; and thereby the system applies the relevant language model to facilitate interaction. The process above indicates that the system determines a location change from the first geographic area to the second geographic area is associated with a change in language or locale-specific vocabulary for at least one word or expression in the second speech input); in response to said determination, provide a second paraphrase based on the second user intent, wherein the second paraphrase is different from the first paraphrase based on the change in language or vocabulary; and execute the respective task flow to accomplish the second user intent ([0066]: e.g. the system presents, based on the analysis of the speech input, one or more phrases—such as question/answer—to the user in order to confirm or clarify the intention; and subsequently the system operates a translation component in order to facilitate communications between the user and an indigenous person in hat geographic area, etc. Here also the process of translation above corresponds to the process of executing a respective task flow to accomplish the user’s intent).
	Horvitz does not expressly indicate that the second speech input being substantially identical to the first speech input; and the second user intent being identical to the first user intent. 
	However, none of the above limitations is necessarily a structural limitation or a functional step. Particularly, (i) the limitation, “the second speech input being substantially identical to the first speech input”, is merely indicating the similarities of the user’s speeches; and (ii) the limitation, “the second user intent being identical to the first user intent”, is merely indicating that the user has the same intention as before.
	It is worth to note that a limitation directed to nonfunctional descriptive matter does not have a patentable weight. Moreover, the content of the speech is the user’s choice, i.e., the user may choose to provide—at one or more locations—identical speeches to express the same intent (i.e. after providing a speech at a first location, the user may choose to provide the same speech at a second location). 
	Nevertheless, Horvitz already teaches that the system allows the user to provide speech input, wherein the system determines the user’s intent based on the speech input; and furthermore, the system implements a GPS for determining the geographic location of the user ([0063] to [0066]).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Horvitz’s system; for example, by incorporating an option that compares the similarities of the speeches that the user makes while being at one or more locations, in order to enable the system to easily learn the type of assistance and/or service that the user frequently requires based on the similarities (or the differences) of the intentions determined from the speeches, etc., so that the system  would easily prioritize the most relevant language model to be applied during interaction. 
Regarding claims 2, 8 and 14, Horvitz teaches the claimed limitations as discussed above. 
The limitation, “wherein the first geographic area and the second geographic area are both associated with a primary language of the user”, is neither a structural limitation nor a functional step since it is merely describing the attributes of geographical areas.  
It is further worth to note that such limitations that merely describe natural conditions are not patent-eligible.   
Nevertheless, Horvitz already teaches that the first geographic area and the second geographic area are both associated with a primary language of the user ([0065]: e.g. per the exemplary scenario, the user is English speaking individual living in the U.S.A; and the current location of the user is a geographic area where English and a native American Navajo language is spoken. Accordingly, the first geographic area and the second geographic area are both associated with a primary language of the user).  
●	Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C.103(a) as being unpatentable over Horvitz 2007/0136222 in view of Waibel 2011/0307241.
Regarding claims 3, 9 and 15, Horvitz teaches the claimed limitations as discussed above per claims 1, 7 and 13. 
	Horvitz does not expressly describe that the change in locale-specific vocabulary includes use of a respective local slang in the second geographic area for the at least one word or expression in the second speech input, and wherein the second paraphrase utilizes the respective local slang.
However, Horvitz already indicate that the system applies, based on the user’s geographic location, appropriate language model in order to provide a relevant query or translation to the user ([0065] and [0066]).  
Moreover, Waibel teaches a system that utilizes multiple mode-dependent language models, including those that involve relevant slangs and dialects; and wherein the system generates, in response to a speech input from the user, one or more phrases or translations using the relevant mode-dependent language model selected based on the location of the user/device ([0156] lines 6-18).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Horvitz in view of Waibel; for example, by incorporating one or more language models that involve one or more language attributes (e.g. slang, dialect, etc.) related to one or more geographic regions and/or communities, etc., so that the system further applies such language models, which involve slangs and/or dialects of the region, when generating the phrases or translations to the user, so that the user would have a better chance to easily bond with the locals of the region that the user is visiting/interacting, etc. 
Regarding claims 4, 10 and 16, Horvitz in view of Waibel teaches the claimed limitations as discussed above per claims 3, 9 and 15. 
Regarding the limitation, “receive user input to start a learning session regarding the respective local slang; and in response to receiving the user input, provide an explanation of the usage of the respective local slang”, Waibel already teaches that the system that utilizes multiple mode-dependent language models, including those that involve slang and dialectical language, to provide relevant phrases or translations to the user ([0156] lines 6-18). 
In addition, Waibel already implements a language learning module that allows the user to learn one or more languages, wherein the system provides language training to the user, such as vocabulary or conversational drills that are derived from sentences found in the history of the speech translator, etc. ([0161], [0162]). 
It is worth to note that the sentences in the history of the speech translator already involve language attributes, such as slangs, dialects, etc., that are relevant to the geographic region (see [0156] lines 6-18).  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify further the invention of Horvitz in view of Waibel; for example, by incorporating a language learning module that allows the user to learn a desired language—such as language constructs and vocabularies related to a particular region and/or community, etc., and wherein the system provides one or more training drills to the user accordingly, so that the user would have a better chance to easily understand the language of the locales during interaction.    
Regarding claims 5, 11 and 17, Horvitz teaches the claimed limitations as discussed above per claims 1, 7 and 13. 
	Horvitz does not expressly describe that the change in language includes use of a respective local accent in the second geographic area for the at least one word or expression in the second speech input, and wherein the second paraphrase utilizes the respective local accent.
However, Horvitz already indicates that the system applies, based on the user’s geographic location, appropriate language model in order to provide a relevant query or translation to the user ([0065] and [0066]).  
Moreover, Waibel teaches a system that utilizes multiple mode-dependent language models, including those that involve relevant slangs and dialects; and wherein the system generates, in response to a speech input from the user, one or more phrases or translations using the relevant mode-dependent language model selected based on the location of the user/device ([0156] lines 6-18).
Note that that such dialect relevant to a particular location already encompasses accent.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Horvitz in view of Waibel; for example, by incorporating one or more language models that involve one or more language attributes (e.g. slang, dialect, etc.) related to one or more geographic regions and/or communities, etc., so that the system further applies such language models, which involve slangs and/or dialects of the region, when generating the phrases or translations to the user, so that the user would have a better chance to easily bond with the locals of the region that the user is visiting/interacting, etc. 
Regarding claims 6, 12 and 18, Horvitz in view of Waibel teaches the claimed limitations as discussed above per claims 5, 11 and 17. 
Regarding the limitation, “receive user input to start a learning session regarding the respective local accent; and in response to receiving the user input, provide one or more additional examples of the usage of the respective local accent in the second geographic area”, Waibel already teaches that the system that utilizes multiple mode-dependent language models, including those that involve slang and dialectical language, to provide relevant phrases or translations to the user ([0156] lines 6-18). 
In addition, Waibel already implements a language learning module that allows the user to learn one or more languages, wherein the system provides language training to the user, such as vocabulary or conversational drills that are derived from sentences found in the history of the speech translator, etc. ([0161], [0162]). 
It is again worth to note that the sentences in the history of the speech translator already involve language attributes, such as slangs, dialects, etc., that are relevant to the geographic region (see [0156] lines 6-18).  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify further the invention of Horvitz in view of Waibel; for example, by incorporating a language learning module that allows the user to learn a desired language—such as language constructs and vocabularies or dialects related to a particular region and/or community, etc., and wherein the system provides one or more training drills to the user accordingly, so that the user would have a better chance to easily understand the language of the locales during interaction.    
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US 11,151,899.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For example, claim 1 of the above patent recites features that are similar to the features of claim 1 of the current application, except that claim 1 of the above patent does not positively recite the limitations directed to receiving a second speech input from the same user while the user is at a second geographic area.  
However, claim 1 of the above patent already recites a feature directed to the process of determining a meaning of at least one term in the user’s speech that varies by location.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the features of claim 1 of the above patent; for example, by incorporating a further step that receives additional speech input from the user as the user moves to a particular geographic region, so that one more expressions are presented to the user, including an expression(s) that includes one or more terms that have specific meanings to the locales at that particular geographic region, so that user would be able to easily interact with the locales of that geographic region. 
Although an exemplary analysis is presented above based on claim 1, similar type of analysis applies to the rest of the claims. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715